DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 17AUG2022 is acknowledged. Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority having an earliest filing date of 07/27/2016 under 35 U.S.C. 120, 121, or 119e is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-19 directed to Inventions non-elected without traverse.  Accordingly, claims 10-19 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 have allowable subject matter over the prior art of record. The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a dumping station comprising the combination of claimed elements including:
a tank having a first dimension greater than a second dimension;
first and second tracks spaced apart parallel to the second dimension; and,
a screen disposed above the tank.
ZACHMEIER (US 4295534) discloses well boring rigs and spoil handling conveyor apparatus therefor including a plurality of endless belts allowing drilling fluid to filter into a tank below.
BORGES (US 4154671) discloses a method and apparatus for recycling undelivered cement including dumping cement onto a screen above a tank having a conveyor.
GROSS (US 20030205257) discloses a washing facility including spaced apart tracks for supporting transport vehicles, a tank, and a filter.
DECHARD (US 20160228793) disloses a waste and/or hazardous liquid containment and collection system for vehicles including a filter above a tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777